J-S37026-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DACITA SCOTT                               :
                                               :
                       Appellant               :   No. 1022 EDA 2020

         Appeal from the Judgment of Sentence Entered March 13, 2020
             In the Court of Common Pleas of Philadelphia County
                  Criminal Division at CP-51-CR-0003689-2018

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DACITA SCOTT                               :
                                               :
                       Appellant               :   No. 1023 EDA 2020

         Appeal from the Judgment of Sentence Entered March 13, 2020
             In the Court of Common Pleas of Philadelphia County
                  Criminal Division at CP-51-CR-0009896-2017


BEFORE:      PANELLA, P.J., MURRAY, J., and STEVENS, P.J.E.*

MEMORANDUM BY MURRAY, J.:                           FILED JANUARY 18, 2022




____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S37026-21



        Dacita Scott (Appellant) appeals from the judgment of sentence

imposed after the trial court revoked her probation at the above docket

numbers.1 After careful consideration, we affirm.

        On September 5, 2017, Appellant broke into the home of her “ex,” R.S.,

and took two bags of his clothing and two gallons of water. N.T., 11/14/19,

at 8, 27. When R.S. told Appellant “to stop,” she “threatened him with a

knife.” Id. at 27. No one was injured and Appellant “left the house and was

subsequently arrested.”          Id.    At docket CP-51-CR-0009896-2017, the

Commonwealth charged Appellant with theft by unlawful taking (theft),

possession of an instrument of crime (PIC), and defiant trespass.2

        On March 18, 2018, Appellant entered R.S.’s home in violation of a

protection from abuse (PFA) order. N.T., 11/14/19, at 28. At docket CP-51-

CR-0003689-2018, the Commonwealth charged Appellant with defiant

trespass and contempt of a PFA order.3

        Appellant appeared before the trial court on November 14, 2019, and

entered a global negotiated guilty plea to theft, PIC, contempt of a PFA order,




____________________________________________


1 On April 10, 2020, Appellant filed a notice of appeal at each docket, in
compliance with Commonwealth v. Walker, 185 A.3d 969, 971 (Pa. 2018).
On June 18, 2021, this Court consolidated Appellant’s appeals sua sponte.

2   18 Pa.C.S.A. §§ 3921(a), 907(a), and 3503(b).

3   18 Pa.C.S.A. § 3503(b) and 23 Pa.C.S.A. § 6114(a).


                                           -2-
J-S37026-21



and two counts of defiant trespass.4               The court sentenced Appellant,

“consistent with the negotiations,” to 3 years of probation. N.T., 11/14/19,

at 37-38.

        Approximately     six   weeks     later,   on   December   23,   2019,   the

Commonwealth filed a Gagnon I5 summary alleging that Appellant had

committed multiple reporting violations, tested positive for PCP, and failed to

attend her initial mental health evaluation.6 Gagnon I Summary, 12/23/19,

at 2. Appellant appeared before the court on January 9, 2020 for a Gagnon

II hearing.      After the hearing, the trial court concluded that Appellant

“constitutes an immediate present danger,” found her to be in violation of her

supervision, and revoked her probation. See N.T., 1/9/20, at 6. The court

deferred sentencing for the preparation of a forensic intensive recovery

evaluation, mental health evaluation, and pre-sentence investigation (PSI)

report. Id. at 4. The court stated that it wanted “to look at commitment,

recommendations for treatment, and a full dual diagnosis evaluation.” Id. at

7.

        On March 13, 2020, the court resentenced Appellant to 2½ - 5 years of

incarceration, followed by 5 years of probation. Defense counsel made an oral
____________________________________________


4Appellant also pled guilty to a separate charge of contempt of a PFA order at
docket number MC-51-CR-0020964-2019. N.T., 11/14/19, at 29.

5   See Gagnon v. Scarpelli, 411 U.S. 778 (1973).

6The Commonwealth stated that Appellant was “being supervised by the
Domestic Violence Unit for” violating “active PFA order … 1803V7007.”
Gagnon I Summary, 12/23/19, at 2.

                                           -3-
J-S37026-21



motion for the court to reconsider its sentence, which the court denied. See

N.T., 3/13/20, at 24-26. Appellant timely appealed. Both Appellant and the

trial court have complied with Pa.R.A.P. 1925.

      Appellant presents one issue for review:

      Was the VOP court’s imposition of a 2 year and 6 months to 5 year
      sentence of imprisonment, followed by 5 years of probation,
      greater than necessary to vindicate the authority of the court,
      where [Appellant] committed the technical violation of absconding
      for 60 days during a drug relapse?

Appellant’s Brief at 3.

      Appellant challenges the discretionary aspects of sentencing. “The right

to appellate review of the discretionary aspects of a sentence is not absolute,

and   must    be   considered    a   petition   for   permission    to   appeal.”

Commonwealth v. Buterbaugh, 91 A.3d 1247, 1265 (Pa. Super. 2014).

“An appellant must satisfy a four-part test to invoke this Court’s jurisdiction

when challenging the discretionary aspects of a sentence.” Id. We conduct

this four-part test to determine whether:

      (1) the appellant preserved the issue either by raising it at the
      time of sentencing or in a post[-]sentence motion; (2) the
      appellant filed a timely notice of appeal; (3) the appellant set forth
      a concise statement of reasons relied upon for the allowance of
      appeal pursuant to Pa.R.A.P. 2119(f); and (4) the appellant raises
      a substantial question for our review.

Commonwealth v. Baker, 72 A.3d 652, 662 (Pa. Super. 2013) (citation

omitted). “A defendant presents a substantial question when [s]he sets forth

a plausible argument that the sentence violates a provision of the sentencing

code or is contrary to the fundamental norms of the sentencing process.”


                                      -4-
J-S37026-21


Commonwealth v. Dodge, 77 A.3d 1263, 1268 (Pa. Super. 2013) (citations

omitted).

      Appellant has complied with the first three prongs of this test by raising

her issue at sentencing, filing timely notices of appeal, and including in her

brief a Rule 2119(f) concise statement.          See Appellant’s Brief at 8-9.

Therefore, we examine whether Appellant presents a substantial question.

      Appellant argues that the trial court improperly “imposed a sentence of

total confinement for technical violations when the prerequisites in 42 Pa.C.S.

§ 9771(c) were not met[.]” Appellant’s Brief at 8. Appellant also asserts her

sentence “is disproportionate to the conduct at issue and was not justified by

sufficient reasons.”   Id.   Both claims raise a substantial question.          See

Commonwealth v. Lucky, 229 A.3d 657, 664 (Pa. Super. 2020). We thus

examine the merits of Appellant’s sentencing issue.

      Preliminarily, we recognize,

      the proper standard of review when considering whether to affirm
      the sentencing court’s determination is an abuse of discretion ...
      [A]n abuse of discretion is more than a mere error of judgment;
      thus, a sentencing court will not have abused its discretion unless
      the record discloses that the judgment exercised was manifestly
      unreasonable, or the result of partiality, prejudice, bias or ill-will.
      In more expansive terms, our Court recently offered: An abuse
      of discretion may not be found merely because an appellate court
      might have reached a different conclusion, but requires a result of
      manifest unreasonableness, or partiality, prejudice, bias, or ill-
      will, or such lack of support so as to be clearly erroneous.

      The rationale behind such broad discretion and the concomitantly
      deferential standard of appellate review is that the sentencing
      court is in the best position to determine the proper penalty for a


                                       -5-
J-S37026-21


      particular offense based upon an evaluation of the individual
      circumstances before it.

Commonwealth v. Moury, 992 A.2d 162, 169–70 (Pa. Super. 2010)

(citation omitted).

      With respect to her violation, Appellant states:

      she failed to report to her probation officer on two occasions, failed
      to complete a court-ordered mental health assessment and failed
      her first and only drug test. The VOP sentence imposed was the
      statutory maximum consisting of 2½ to 5 years’ confinement on
      the most serious charge of Theft, graded as a first-degree
      misdemeanor.

Appellant’s Brief at 6. Appellant argues her sentence is “disproportionate to

the violation and far in excess of what was necessary to foster Appellant’s

rehabilitation or protect the public.” Id. at 7. Appellant claims the trial court

“failed to take into consideration the nature and characteristics of the

underlying offense,” as well as the provisions of the Sentencing Code. Id.

She also contends the court “relied on its own erroneous belief that Appellant

had continued to maintain prohibited contact” with R.S. during probation. Id.

She maintains the court “improperly weighed the sentencing factors it did

consider – choosing to focus on the inconsistent reporting and failed drug

screen, fully discounting her employment, her struggles with her mental

health and physical health as well as the abuse she had endured earlier in

life.” Id. The Commonwealth agrees with Appellant. See Commonwealth

Brief at 2 (stating trial court “improperly considered [Appellant’s] pre-

probationary conduct” and failed to demonstrate that total confinement “was



                                      -6-
J-S37026-21


necessary to either prevent [Appellant] from committing future crimes or

vindicate its authority.”). Upon review, and consistent with Moury, supra,

we do not find the sentence to be “clearly erroneous.”

      We first address Appellant’s contention that the trial court “relied on its

own erroneous belief that Appellant had continued to maintain prohibited

contact with [R.S.] during probation.” Appellant’s Brief at 7. This claim is

belied by the record.

      We have explained:

      A sentence is invalid if the record discloses that the sentencing
      court may have relied in whole or in part upon an impermissible
      consideration.     This is so because the court violates the
      defendant’s right to due process if, in deciding upon the sentence,
      it considers unreliable information, or information affecting the
      court’s impartiality, or information that it is otherwise unfair to
      hold against the defendant.

Commonwealth v. Downing, 990 A.2d 788, 793 (Pa. Super. 2010)

(citations omitted).

      Further,

      In deciding whether a trial judge considered only permissible
      factors in sentencing a defendant, an appellate court must, of
      necessity, review all of the judge’s comments. Moreover, in
      making this determination it is not necessary that an appellate
      court be convinced that the trial judge in fact relied upon an
      erroneous consideration; it is sufficient to render a sentence
      invalid if it reasonably appears from the record that the trial court
      relied in whole or in part upon such a factor.

Commonwealth v. Scott, 860 A.2d 1029, 1030 (Pa. Super. 2004) (citation

omitted).




                                      -7-
J-S37026-21


     Instantly, the trial court never referenced Appellant having prohibited

contact with R.S. when it stated the reasons for the sentence.    See N.T.,

3/13/20, at 17-21.    To the contrary, the court expressly acknowledged

Appellant’s testimony that she had stopped contacting R.S.:

     THE COURT: Well, here’s the problem, and I get that it’s a
     complicated one, but even when I handled the violation hearing,
     there were some stated concerns about whatever contact you had
     with [R.S.] at the time that you were prohibited from doing that.
     Your reporting of what you’re doing is conflicting.

     [Appellant]: Excuse me, Your Honor. Can I ask a question? My
     violation with the gentleman that him and I – I text him I loved
     him, that was from a year ago. That has – that wasn’t – that was
     from 2017 –

     THE COURT: I understand that.

     [Appellant]: That wasn’t recent. I haven’t been –

     THE COURT: Okay. I’m glad you’re not having any contact
     with him now. That’s very healthy. Okay. Duly noted. Thank
     you.

N.T., 3/13/20, at 16 (emphasis added).

     As indicated above, the trial court understood that Appellant was no

longer contacting R.S. As to Appellant’s argument that the court disregarded

the Sentencing Code, we reiterate the court’s “broad discretion” and our

“concomitantly deferential standard of appellate review” based on the

sentencing court being “in the best position to determine the particular

penalty[.]” Moury, supra.

     [A] sentencing court may choose from any of the sentencing
     options that existed at the time of the original sentencing,
     including incarceration. 42 Pa.C.S.[A.] § 9771(b). However, the

                                   -8-
J-S37026-21


       imposition of total confinement upon revocation requires a finding
       that either “(1) the defendant has been convicted of another
       crime; or (2) the conduct of the defendant indicates that it is likely
       that [s]he will commit another crime if he is not imprisoned; or
       (3) such a sentence is essential to vindicate the authority of the
       court.” 42 Pa.C.S. 9771(c).

Commonwealth v. Swope, 123 A.3d 333, 338 (Pa. Super. 2015) (footnote

omitted). The court is limited only by the maximum sentence that it could

have   imposed    originally   at   the   time   of   the   probationary   sentence.

Commonwealth v. Coolbaugh, 770 A.2d 788, 792 (Pa. Super. 2001). A

resentence may not exceed the statutory limits of the sentence, including

allowable deductions for time served. Id.

       Our Supreme Court has stated,

       following revocation, a sentencing court need not undertake
       a lengthy discourse for its reasons for imposing a sentence or
       specifically reference the statutes in question. Simply put, since
       the defendant has previously appeared before the sentencing
       court, the stated reasons for a revocation sentence need not be
       as elaborate as that which is required at initial sentencing. The
       rationale for this is obvious. When sentencing is a consequence of
       the revocation of probation, the trial judge is already fully
       informed as to the facts and circumstances of both the crime and
       the nature of the defendant, particularly where, as here, the trial
       judge had the benefit of a PSI during the initial sentencing
       proceedings. See Walls, 592 Pa. at 574 n.7, 926 A.2d at 967 n.
       7 (“Where [PSI] exist[s], we shall continue to presume that the
       sentencing judge was aware of the relevant information regarding
       the defendant's character and weighed those considerations along
       with mitigating statutory factors.”).

Commonwealth v. Pasture, 107 A.3d 21, 28 (Pa. 2014).




                                          -9-
J-S37026-21


      Here, the trial court stated it had “reviewed the mental health

evaluation, as well as the … full [PSI] report.” N.T., 3/13/20, at 9. The court

then addressed Appellant at length:

            Okay. All right. [Appellant], the difficulty that has been
      presented is that I and the Commonwealth and your counsel, and
      apparently prior efforts as well, have done everything we can do
      to help you, and the only impediment to that was you.

             And your recording of your history and minimizing your drug
      activity, even as reflected in the presentence investigation, is
      most troublesome. I’m going to go over some salient points that
      are recollected and that I reviewed.

            I think you’re 44 years old now. You reflected that there
      were difficulties in your family growing up. You reflected that once
      your parents separated, your mom was the primary caretaker of
      you. You reflected as a teenager, you viewed your mom as
      overprotective and you were rebellious. And you reflected that
      your father was abusive, physically and verbally.

             You reflected that your dad was an alcoholic and more
      volatile when intoxicated. You reflected that you, yourself, w[ere]
      involved in at least one abusive relationship. You reflected that
      your housing has changed from state to state.

            You did acknowledge that you had made poor decisions
      throughout your life. You reflected that you did receive counseling
      back – when you reported abuse back when you were much
      younger. You stated that you had five children with four different
      men throughout time, that your three older children did, after
      being placed with other folks did do well in life so far, attending
      college.

             Your daughter graduated with a business major, University
      of Pittsburgh. Your second oldest daughter [went] to Harcum.
      Your son’s reportedly attending New England School of Culinary
      Arts.

            You indicated that two of your children had been diagnosed
      with [] mental health difficulties, and I believe DHS is involved
      with the care of your younger children, or child. Not sure which.

                                     - 10 -
J-S37026-21



            In terms of your education, you reflected that you attended
     University City High School, withdrew because you became
     pregnant with your first child in 12th grade. You did go on, attend
     vocational training through Delaware County. You obtained a
     certificate as a nursing assistant but no additional training, and it
     looks like the employment that you’ve indicated was basically
     receiving assistance for caring for your mother.

           You did report a last employment, I think, with Grass Roots
     for $100 worth in 2019. That was verified, but it would appear
     that your earlier employment was earlier in time.

           Looking at this – and then I will get to the diagnosis and the
     hospitalizations – that you appeared to have gone off the rails, as
     they say, and you’ve struggled through time. I recognize that.
     You’ve reported that you’ve been diagnosed with bipolar disorder,
     depression, anxiety, schizophrenia, post-traumatic stress
     disorder, and attention deficit hyperactive disorder, and that you
     have had treatment on and off since the age of ten.

           The therapeutic care that you’ve indicated you received was
     during childhood through Community Council. You reported that
     in your 30s, you were involved or committed and received two
     hospitalizations. It was reported for the last three years, you have
     been receiving mental health-related medication through Penn
     Presbyterian Medical Center. I’m assuming that that’s where you
     were obtaining your Suboxone.

           However, all of those efforts have been repeatedly
     defeated because of your abuse of alcohol and various
     types of narcotic substances. You cannot expect to progress
     with mental health difficulties if you invade your body with
     narcotics. Particularly, you reported that you’re drinking alcohol,
     used marijuana, powder cocaine, and progressed to Percocet,
     heroin, and you claimed that you had not been using any of the
     same, and that you claim that you unknowingly [] ingested PCP.
     I find that incredulous at best.

           Your avoidance of being drug tested as pursuant to the order
     of the [c]ourt reflected that indeed you were back using narcotics.
     And PCP, as you well know, is a very serious, significant
     hallucinogenic, and that combined with your proper treatment for
     your other mental health problems, is a recipe for disaster.

                                    - 11 -
J-S37026-21


             And I can well infer from all these collective facts, ma’am,
      that the difficulties that were presented in your respective
      relationships, including the one with [R.S.] and the other person
      with the other PFA, may have stemmed and been associated with
      that because if you are high on PCP while you are supposed
      to be taking your medicines, you’re not in your right mind,
      and that’s when very violent things can happen.

           And indeed, you’re very fortunate that it has not been
      worse, and you are very fortunate that we are once again
      presented with an opportunity to do what you say you wish to do.
      But part and parcel of doing that, [Appellant], is taking firm
      responsibility for your actions.

           It’s not just a desire to change; you have to do it. The keys
      were always in your hands, [Appellant].

            And I knew the day you were before me on that negotiated
      guilty plea because of how you presented yourself that it would
      not be long before you would come back.

            My sentence is going to reflect that I firmly believe
      that you present a danger to yourself and to others and are
      at high risk for recidivism, and I don’t want to see anything
      bad happen to anybody, particularly you.

N.T., 3/13/20, at 17-21 (emphasis added).

      The above commentary reveals the trial court’s determination that

“probation had been ineffective[.]” Trial Court Opinion, 12/15/20, at 8. In

addition to indicating that incarceration is necessary to vindicate the court’s

authority, the court found Appellant will likely commit another crime if she is

not incarcerated, see N.T., 3/13/21, at 21 (advising Appellant, “you present

a danger . . . and are at high risk for recidivism”). Swope, supra. In alluding

to Appellant “initially receiv[ing the benefit of] a lenient sentence,” Pasture,

107 A.3d at 28, the court stated it “had at length evaluated [Appellant’s]


                                     - 12 -
J-S37026-21


situation, and I feel that this is best.”    N.T., 3/13/20, at 24.   The court

reviewed Appellant’s PSI as well as other reports, and considered her personal

history which included mitigating factors and myriad struggles. We disagree

with Appellant’s claim that the court disregarded the Sentencing Code and

“improperly weighed” the factors it considered. Appellant’s Brief at 7.

      In sum, “the record as a whole” reflects the sentencing court’s

consideration of the facts and [Appellant’s] character,” Crump, 995 A.2d at

1283, and we discern no abuse of discretion. Moury, 992 A.2d at 170 (“An

abuse of discretion may not be found merely because an appellate court might

have reached a different conclusion.”) (citation omitted); see also id. (“the

sentencing court is in the best position to determine the proper penalty for a

particular offense based upon an evaluation of the individual circumstances

before it.”).

      Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/18/2022




                                    - 13 -